                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                          CHARLESTON DIVISION

DAN RYAN BUILDERS WEST              )
VIRGINIA, LLC, f/k/a DAN RYAN       )
BUILDERS INC. and DAN RYAN          )
BUILDERS SOUTH CAROLINA, LLC,       )
                                    )                No. 2:18-cv-00589-DCN
                  Plaintiffs,       )
                                    )                       ORDER
            vs.                     )
                                    )
MAIN STREET AMERICA ASSURANCE )
COMPANY, SELECTIVE INSURANCE )
GROUP, INC., THE CINCINNATI         )
INSURANCE COMPANY,                  )
FRANKENMUTH MUTUAL                  )
INSURANCE CO., STATE                )
AUTOMOBILE MUTUAL INSURANCE )
COMPANY, PENNSYLVANIA               )
NATIONAL SECURITY INSURANCE         )
COMPANY, and PENNSYLVANIA           )
NATIONAL MUTUAL CASUALTY            )
INSURANCE COMPANY,                  )
                                    )
                  Defendants.       )
____________________________________)

       This matter is before the court on plaintiffs Dan Ryan Builders West Virginia,

LLC and Dan Ryan Builders South Carolina, LLC’s (collectively, “DRB”) motion for

partial summary judgment, ECF No. 74, and defendants Pennsylvania National Security

Insurance Company (“Penn National Sec.”) and Pennsylvania National Mutual Casualty

Insurance Company’s (“Penn National Mut.”) (collectively, “Penn National”) motion for

summary judgment, ECF No. 140. For the reasons set forth below, the court denies

DRB’s motion for partial summary judgment and grants in part and denies in part Penn

National’s motion for summary judgment.




                                           1
                                  I. BACKGROUND

       This insurance dispute arises from a construction project managed by DRB, a

construction company that primarily builds new homes. DRB secured a contract to

construct new homes in a community known as the Foxbank Subdivision in Berkeley

County, South Carolina (“Foxbank” or the “Foxbank Subdivision”). In order to perform

this contract, DRB hired various subcontractors. The defendants in this case are insurers

of those subcontractors. Relevant to the instant motions, Penn National is the insurer of

Marcinak Construction Company, Inc. (“Marcinak”), one of DRB’s subcontractors.

Marcinak maintained a commercial general liability (“CGL”) policy with Penn National

(the “Penn National Policy”) during the time that it allegedly performed work for DRB

on Foxbank.1

       On April 24, 2014, two Foxbank Subdivision homeowners filed suit against DRB

in the Court of Common Pleas for Berkeley County, South Carolina (the “Dickerson

Lawsuit”). The Dickerson Lawsuit is a class action on behalf of other similarly situated

owners of homes that were built by DRB. The lawsuit alleges property damage, such as

“slabs and building components moving and/or cracking . . repeatedly and/or

continuously and continu[ing] to occur causing damage to building components, the

finish and structural elements of the home[s].” ECF No. 54-1 at 9. On March 22, 2017,

more Foxbank homeowners filed a second action against DRB and several




       1
          Marcinak maintained two separate insurance policies with Penn National, a CGL
policy with Penn National Sec. and an umbrella policy with Penn National Mut. The
umbrella policy merely provides Marcinak with coverage in excess of the CGL policy.
Therefore, the relevant inquiry here is whether DRB is entitled to coverage under the
CGL policy between Marcink and Penn National Sec. For simplicity’s sake, the court
refers to that CGL policy as the “Penn National Policy.”
                                            2
subcontractors, alleging similar harms as in the Dickerson Lawsuit (the “Tipton

Lawsuit”). The two lawsuits have been consolidated in state court (the “underlying

lawsuit”).

       On or around December 13, 2017, DRB tendered written demand upon Marcinak

for defense and indemnity with respect to the Tipton lawsuit. DRB’s written demand,

although sent to Marcinak and not Penn National, demanded defense and indemnity from

Marcinak’s insurers. On January 12, 2018, counsel for Marcinak sent a response letter to

DRB, rejecting its demand. DRB did not make a demand upon Marcinak or Penn

National with respect to the earlier-filed Dickerson lawsuit. To date, Penn National has

not provided a defense or indemnity to DRB in the underlying lawsuit.

       On March 1, 2018, DRB filed this lawsuit against the insurers of the

subcontractors who allegedly performed work on the Foxbank project, seeking a

declaratory judgment that the underlying lawsuits set forth claims that are covered under

each of defendant’s CGL policies and that defendants have a duty to defend and

indemnify DRB in these underlying lawsuits. DRB also brought claims for bad faith

refusal to pay first party benefits and for indemnification / contribution. On September

27, 2018, DRB filed an amended complaint, adding a fourth cause of action for

promissory estoppel, arguing that defendants allowed certificates of insurance to be

issued to DRB upon which DRB reasonably relied.

       On October 3 and 26, 2018, DRB filed motions for partial summary judgment

against all insurer-defendants, asking the court to declare that it is entitled to coverage.

ECF Nos. 54, 55, 56, 57, 74, and 75, respectively. Each of the insurer-defendants has

since also filed a motion for summary judgment. ECF Nos. 118, 135, 138, 139, 140, and



                                               3
143. The court held a hearing on DRB’s motions on January 8, 2019 and a hearing on the

defendants’ motions on August 8, 2019. In all, twelve summary judgment motions await

the court’s resolution.

       This order resolves two of those motions. On October 26, 2018, DRB filed a

motion for partial summary judgment on its declaratory judgment claim against Penn

National. ECF No. 74. On November 21, 2018, Penn National responded, ECF No. 95,

and on December 19, 2018, DRB replied, ECF No. 114. On June 10, 2019, Penn

National filed a cross-motion for summary judgment on all of DRB’s claims against it.

ECF No. 140. DRB responded on July, 8, 2019, ECF No. 159, and Penn National replied

on July 19, 2019, ECF No. 164. Thus, this matter has been fully briefed and is ripe for

the court’s review.

                                     II. STANDARD

       Summary judgment shall be granted “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine dispute as to

any material fact and that the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(c). Rule 56(c) of the Federal Rules of Civil Procedure requires that the district

court enter judgment against a party who, “‘after adequate time for discovery . . . fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.’” Stone v. Liberty

Mut. Ins. Co., 105 F.3d 188, 190 (4th Cir. 1997) (quoting Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986)). “[T]his standard provides that the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment; the requirement is that there be no genuine issue of



                                              4
material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). “Only

disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary judgment

will not lie if the dispute about a material fact is ‘genuine,’ that is, if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party.” Id.

        “[A]t the summary judgment stage the judge’s function is not himself to weigh

the evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Id. at 249. When the party moving for summary judgment does

not bear the ultimate burden of persuasion at trial, it may discharge its burden by

demonstrating to the court that there is an absence of evidence to support the non-moving

party’s case. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). The non-movant must

then “make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.” Id. at 322.

        Any reasonable inferences are to be drawn in favor of the nonmoving party.

Anderson, 477 U.S. at 255, Webster v. U.S. Dep’t of Agric., 685 F.3d 411, 421 (4th Cir.

2012). However, to defeat summary judgment, the nonmoving party must rely on more

than conclusory allegations, mere speculation, the building of one inference upon

another, or the mere existence of a scintilla of evidence. See Anderson, 477 U.S. at 252;

Stone, 105 F.3d at 191. Rather, “a party opposing a properly supported motion for

summary judgment . . . must ‘set forth specific facts showing that there is a genuine issue

for trial.’” Bouchat, 346 F.3d at 522 (quoting Fed. R. Civ. P. 56(e) (2002) (amended

2010)). If the adverse party fails to provide evidence establishing that the fact finder

could reasonably decide in his favor, then summary judgment shall be entered “regardless



                                               5
of ‘[a]ny proof or evidentiary requirements imposed by the substantive law.’” Id.

(quoting Anderson, 477 U.S. at 248).

                                    III. DISCUSSION

        At the outset, the court wishes to clarify a matter of insurance law. It is well-

settled in South Carolina that a liability insurer has a duty to defend its insured in a suit

that alleges harms payable under the terms of the policy. B.L.G. Enterprises, Inc. v. First

Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C. 1999) (citing Sloan Constr. Co. v. Central Nat’l

Ins. Co. of Omaha, 236 S.E.2d 818 (S.C. 1977)). It is also well-settled South Carolina

law that where the underlying complaint against an insured creates even the possibility of

coverage, the insurer is obligated to defend. Union Ins. Co. v. Soleil Grp., Inc., 465 F.

Supp. 2d 567, 572 (D.S.C. 2006) (quoting Isle of Palms Pest Control Co. v. Monticello

Ins. Co., 459 S.E.2d 318, 319 (S.C. Ct. App. 1994)).

        DRB and Penn National both cite to these cases, among others,2 in arguing for

and against the existence of a duty to defend in this case. However, the law established

by or applied in those cases, while at best instructive, is not directly on point. In each of

those cases, there was no dispute that the plaintiff was an insured. The issue before those

courts was whether some occurrence was covered by the policy between the undisputed

insurer and insured. The issue here is different. To determine whether Penn National

owes a duty to defend DRB in the underlying suit, the court must first determine whether

DRB was an insured with respect to the Penn National Policy at all. In South Carolina, a




        2
         DRB also relies upon USAA Prop. & Cas. Ins. Co. v. Clegg, 661 S.E.2d 791
(S.C. 2008); Gordon-Gallup Realtors, Inc. v. Cincinnati Ins. Co., 265 S.E.2d 38, 39 (S.C.
1980); and C.D. Walters Const. Co. v. Fireman’s Ins. Co. of Newark, New Jersey, 316
S.E.2d 709 (S.C. Ct. App. 1984). None of these cases are directly on point.
                                               6
party seeking coverage has the burden to show that it is an insured. State Farm Mut.

Auto. Ins. Co. v. Logan, 444 F. Supp. 2d 622, 626 (D.S.C. 2006) (citing United States

Fire Ins. Co. v. Macloskie, 465 S.E.2d 759, 760 (S.C. 1996)).3 Therefore, the court must

first analyze whether DRB is an insured with respect to the Penn National Policy before it

considers whether the underlying lawsuit is covered under the Penn National Policy.

Answering the first question in the negative, the court does not reach the second.

       In its motion for partial summary judgment, DRB argues that Penn National has a

duty to defend DRB in the underlying lawsuit on two alternative grounds. First, it argues

that the terms of the Penn National Policy extend coverage to DRB as an “additional

insured” to the policy under the “Automatic Additional Insureds” endorsement. In the

alternative, DRB argues that the issuance of several certificates of insurance by Penn

National’s insurance agent conferred upon it “additional insured” coverage by estoppel,

irrespective of the terms of the Penn National Policy.4 In its cross-motion for summary

judgment, Penn National argues that DRB is not entitled to coverage under the Penn

National Policy because DRB does not satisfy the terms of the “Automatic Additional

Insured” endorsement and DRB failed to comply with the notice requirements of the



       3
          Both of these cases dealt with a party’s burden to prove that it was covered
under an insurance policy’s “omnibus clause” as an additional insured, finding that the
burden fell on the party seeking coverage. Because an omnibus clause affords a third
party to the insurance contract coverage in some circumstances, it is akin to the
Automatic Additional Insureds in the Penn National Policy. Therefore, the court finds
these cases persuasive and directly applicable to the current dispute.
        4
          In its response brief to DRB’s summary judgment motion, Penn National
incorporates “by reference all other arguments and facts raised by the similarly situated
co-defendants. . . .” ECF No. 95 at 1. To the extent that the court does not address an
argument that Penn National incorporates but does not explicitly make in its briefs, the
court incorporates its rulings from its orders on the summary judgment motions of Penn
National’s similarly situated co-defendants and applies those findings with equal force to
Penn National.
                                             7
policy. Therefore, Penn National argues, it has no duty to defend DRB in the underlying

lawsuit. Further, Penn National argues that each of DRB’s claims is barred by the “Sloan

Doctrine.” For the following reasons, the court denies DRB’s motion for summary

judgment and grants in part and denies in part Penn National’s motion for summary

judgment.

        A. Coverage Under the Penn National Policy

        “An insurance policy is a contract between the insured and the insurance

company, and the terms of the policy are to be construed according to contract law.”

Auto Owners Ins. Co. v. Rollison, 663 S.E.2d 484, 487 (S.C. 2008). “The cardinal rule

of contract interpretation is to ascertain and give legal effect to the parties’ intentions as

determined by the contract language.” Beaufort Cty. Sch. Dist. v. United Nat’l Ins. Co.,

709 S.E.2d 85, 90 (S.C. Ct. App. 2011) (citing Schulmeyer v. State Farm Fire & Cas.

Co., 579 S.E.2d 132, 134 (S.C. 2003)). “If the contract’s language is clear and

unambiguous, the language alone, understood in its plain, ordinary, and popular sense,

determines the contract’s force and effect.” Id. (citing Schulmeyer, 579 S.E.2d at 134).

However, an insurance contract which is “in any respect ambiguous or capable of two

meanings” must be construed strictly against its drafter, the insurer. Reynolds v. Wabash

Life Ins. Co., 161 S.E.2d 168, 169 (S.C. 1968)).

        As the basis of its declaratory judgment claim, DRB argues that it is entitled to

coverage under the terms of the Penn National Policy. Although the Penn National

Policy is an insurance policy between Penn National and its primary insured, Marcinak,

DRB claims it is entitled to coverage as an “additional insured” under the policy’s

Automatic Additional Insureds endorsement. That endorsement states:



                                               8
       A. The following provision is added to Section II – WHO IS AN
       INSURED:

       1. Any person(s) or organization(s) (referred to below as additional insured)
       with whom you are required in a written contract or agreement to name as
       an additional insured for the “products-completed operations hazard”, but
       only with respect to liability for “bodily injury” or “property damage”
       caused, in whole or in part, by “[Marcinak’s] work”, at the location or
       project designated and described in the agreement, performed for that
       additional insured and included in the “products-completed operations
       hazard”.

ECF No. 74-5 at 88 (emphasis added).

       Stated less enigmatically, the Penn National Policy extends additional insured

coverage to DRB if a written contract existed between DRB and Marcinak that required

Marcinak to add DRB as an additional insured to the Penn National Policy. Critically,

the Penn National Policy only extends additional insured coverage for “property damage”

caused by Marcinak “at the location or project designated and described in the

agreement.” In other words, the endorsement does not extend coverage for property

damage that occurs at a project or location that is not designated in the written contract

between DRB and Marcinak.

       DRB has presented a trade contract between it and Marcinak that it claims

satisfies the terms of the Automatic Additional Insureds endorsement. See ECF No. 74-4

(the “Marcinak Trade Contract”). The parties do not dispute that the Marcinak Trade

Contract is a valid contract between DRB and Marcinak. Further, there is no dispute that

the Marcinak Trade Contract includes a provision that required Marcinak to add DRB as

an additional insured to Marcinak’s CGL policy. See id. at 16 (“[DRB] shall be added as

an Additional Insured on General Liability, Auto Liability and Umbrella policies.”).

Thus, the Penn National Policy extends coverage to DRB for “property damage” that



                                             9
Marcinak causes “at the location or project designated and described in the” Marcinak

Trade Contract. The problem for DRB is that the Marcinak Trade Contract does not

designate the location or project where Marcinak will perform work. There is no

evidence that the Marcinak Trade Contract governs work Marcinak performed on the

Foxbank project; instead, the Marcinak Trade Contract generally describes conditions for

a contractor-subcontractor relationship between Marcinak and DRB. In short, the

Marcinak Trade Contract cannot satisfy the terms of the Penn National Policy because

the Automatic Additional Insureds endorsement requires the covered project to be

“designated and described” in the written contract, and the Marcinak Trade Contract does

not designate or describe Foxbank as the location of Marcinak’s work. Therefore, the

court finds that the endorsement does not extend additional insured coverage to DRB for

property damages that occurred at the Foxbank project. See Burns v. State Farm Mut.

Auto. Ins. Co., 377 S.E.2d 569 (S.C. 1989) (“Insurers have the right to limit their liability

provided they do not contravene a statutory provision or public policy.”); see also B.L.G.

Enterprises, Inc. v. First Fin. Ins. Co., 514 S.E.2d 327, 330 (S.C. 1999) (enforcing

limiting language in an endorsement against an insured).

       In response, DRB argues that the Automatic Additional Insureds endorsement

limitation could be reasonably interpreted to require the relevant location or project to be

designated in a writing or in an oral agreement. DRB contends, “Based upon the plain

language of the policy . . . there is no requirement that the location or project be

designated or described in a written agreement. In fact, the word written does not even

appear in the portion of the provision pertaining to where the location and/or project

designation should be.” ECF No. 114 at 11. The court finds this interpretation to be a



                                              10
bridge too far and thus unreasonable. For one, the phrase “in writing in a contract or

agreement”, which is used in the clause previous, clearly indicates that a writing is

necessary to satisfy the endorsement. Further, the only reasonable interpretation of a

contractual requirement to “designate[] and describe[]” a location and/or project is that it

requires the location or project to be designated or described in a writing. The plain

meaning of the word “designate” infers a tangible medium. See DESIGNATE, Black’s

Law Dictionary (11th ed. 2019) (“To represent or refer to (something) using a particular

symbol, sign, name, etc.”). While the court is cognizant that ambiguities in an insurance

policy are to be construed strictly against the insurer, Am. Credit of Sumter, Inc. v.

Nationwide Mut. Ins. Co., 663 S.E.2d 492, 495 (S.C. 2008), it cannot insert ambiguity

into an insurance policy where none exists, Beaufort Cty. Sch. Dist., 709 S.E.2d at 90.

Therefore, the court rejects this argument and finds that the Automatic Additional

Insureds Endorsement does not extend coverage to DRB. Thus, Penn National has no

contractual duty to defend or indemnify DRB. Because the court finds that DRB is not

entitled to additional insurance coverage, it does not reach Penn National’s argument that

DRB failed to provide proper notice for its claims.

       B. Coverage Based on the Certificates of Insurance

       Having found that DRB is not entitled to additional insured coverage under the

terms of the Penn National Policy, the court must now consider whether DRB is entitled

to coverage by estoppel. DRB argues that the issuance of certificates of insurance, each

of which espouses additional insured coverage, confers additional insured coverage to

DRB because DRB reasonably relied on certificates’ statements of coverage. In other




                                             11
words, DRB argues that the issuance of certificates of insurance estops Penn National

from denying DRB additional insured coverage. The court disagrees.

         A certificate of insurance is a “document acknowledging that an insurance policy

has been written[] and setting forth in general terms what the policy covers.”

CERTIFICATE, Black’s Law Dictionary (11th ed. 2019). Generally, courts treat

certificates of insurance as mere evidence of insurance coverage rather than operative

documents that establish coverage. The Supreme Court, applying Pennsylvania law, has

held that the terms of an insurance policy control over a certificate of insurance, finding

that “a certificate [of insurance] is not part of the contract of, or necessary to, the

insurance.” Boseman v. Connecticut Gen. Life Ins. Co., 301 U.S. 196, 203 (1937); see

also 17 Couch on Ins. § 242:33, Loss Payee as Third-Party Beneficiary (“Where an entity

requires another to procure insurance naming it an additional insured, that party should

not rely on a mere certificate of insurance, but should insist on a copy of the policy. A

certificate of insurance is not part of the policy. . . .”). When in conflict, the terms of the

policy, not the certificate, control. See Taylor v. Kinsella, 742 F.2d 709, 711 (2d Cir.

1984).

         The analysis becomes more complex, however, when the issue is whether a

certificate of insurance confers coverage to a supposed additional insured who would not

otherwise be covered under the policy. South Carolina courts have not confronted the

issue of whether certificates of insurance that espouse additional insured coverage are

sufficient to confer coverage upon their holder by estoppel. However, the general

constructs of the doctrine of estoppel in South Carolina are instructive.




                                               12
       “In appropriate circumstances, estoppel can be used to prevent the insurer from

denying coverage to the insured.” Stringer v. State Farm Mut. Auto. Ins. Co., 687 S.E.2d

58, 61 (S.C. Ct. App. 2009) (citing Koren v. Nat’l Home Life Assurance Co., 288 S.E.2d

392, 394 (S.C. 1982)).

       The essential elements of estoppel as related to the party estopped are: (1)
       conduct which amounts to a false representation or concealment of material
       facts, or, at least, which is calculated to convey the impression that the facts
       are otherwise than, and inconsistent with, those which the party
       subsequently attempts to assert; (2) intention, or at least expectation, that
       such conduct shall be acted upon by the other party; (3) knowledge, actual
       or constructive, of the real facts. As related to the party claiming the
       estoppel, the essential elements are: (1) lack of knowledge and of the means
       of knowledge of the truth as to the facts in question, (2) reliance upon the
       conduct of the party estopped, and (3) prejudicial change in position.

S. Dev. Land & Golf Co. v. S.C. Pub. Serv. Auth., 426 S.E.2d 748, 750 (S.C. 1993)

(internal citations omitted). Further, “the reliance by the party claiming estoppel must be

reasonable, and it must proceed in good faith.” Provident Life & Acc. Ins. Co. v. Driver,

451 S.E.2d 924, 928 (S.C. Ct. App. 1994) (citing S. Dev. Land & Golf Co. v. S.C. Pub.

Serv. Auth., 426 S.E.2d 748, 751 (S.C. 1993)).

       Courts outside of South Carolina are split regarding whether an insurer can be

estopped from denying coverage to a certificate holder where the certificate of insurance

purports to extend additional insured coverage. Some courts have estopped insurers from

denying coverage where a certificate of insurance identifies a third party as an additional

insured. See Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins. Co. of Georgia,

337 F. Supp. 2d 1339 (N.D. Ga. 2004) (applying Georgia law); Blackburn, Nickels &

Smith, Inc. v. Nat’l Farmers Union Prop. & Cas. Co., 482 N.W.2d 600, 604 (N.D. 1992)

(applying North Dakota law); Marlin v. Wetzel Cty. Bd. of Educ., 569 S.E.2d 462, 472

(W. Va. 2002). Other courts have refused to apply estoppel to confer coverage upon a

                                             13
certificate holder. See Mulvey Const., Inc. v. Bituminous Cas. Corp., 571 F. App’x 150

(4th Cir. 2014) (applying Virginia law); Vinco Inc. v. Royal Ins. Co. of Am., 29 F. App’x

753 (2d Cir. 2002) (applying Connecticut law); TIG Ins. Co. v. Sedgwick James of

Washington, 184 F. Supp. 2d 591 (S.D. Tex. 2001), aff’d, 276 F.3d 754 (5th Cir. 2002)

(applying Texas law); G.E. Tignall & Co. v. Reliance Nat. Ins. Co., 102 F. Supp. 2d 300,

304 (D. Md. 2000) (applying Maryland law); Am. Country Ins. Co. v. Kraemer Bros.,

699 N.E.2d 1056, 1060 (Ill. 1998).

       Notably, the courts that refused to apply the doctrine of estoppel to extend

coverage found that the supposed additional insureds’ reliance on the certificates was not

reasonable due to disclaimers printed on the certificates. See Mulvey Const., 571 F.

App’x at 159 (“The certificates of insurance included [a] direct and specific disclaimer

. . . . We, like the district court, must conclude that Virginia would not recognize the use

of estoppel to change the policy in the circumstances of this case.”); TIG Ins. Co., 184 F.

Supp. 2d at 597–98 (“The certificate of insurance [] clearly states that the certificate is

issued ‘as a matter of information only,’ and that it does not purport to ‘amend, extend, or

alter’ the terms of any insurance policies listed therein.”); Kraemer Bros., 699 N.E.2d at

1060 (“If [a] certificate includes a disclaimer, the insured may not rely on representations

made in the certificate but must look to the policy itself to determine the scope of

coverage.”).

       DRB has presented two certificates of insurance, which DRB claims Marcinak

provided to DRB to indicate that the Penn National Policy extended coverage to DRB as

an additional insured. DRB contends that Marcinak’s insurance agent, Jordan &

McCallum Company, who procured the Penn National Policy, issued these certificates of



                                              14
insurance to DRB.5 Indeed, the certificates indicate that DRB is covered as an additional

insured. See ECF No. 74-9. Importantly, though, the certificates all contain two explicit

disclaimers, located at the top of each document in conspicuous script:

        THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION
        ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE
        HOLDER. THIS CERTIFICATE DOES NOT AFFIRMATIVELY OR
        NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE
        AFFORDED BY THE POLICIES BELOW. THIS CERTIFICATE OF
        INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN
        THE ISSUING INSURER(S), AUTHORIZED REPRESENTATIVE OR
        PRODUCER, AND THE CERTIFICATE HOLDER.

        …

        IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the
        policy(ies) must be endorsed. . . . A statement on this certificate does not
        confer rights to the certificate holder in lieu of such endorsements.

Id. at 1 and 2.

        The court finds that these conspicuous disclaimers preclude a finding of estoppel

because they render DRB’s reliance upon the certificates of insurance unreasonable. Not

only do the certificates indicate that they are issued as “matter[s] of information only”,

but they also give clear and specific notice to supposed additional insureds that the

certificates “do[] not confer rights” without an endorsement to the policy. Further, the

disclaimers appear in conspicuous font on the top of each certificate. The court cannot

imagine that South Carolina law would stretch the doctrine of equitable estoppel so far as

to cover reliance upon certificates with such clear and conspicuous disclaimers.




        5
          The parties dispute whether Jordan & McCallum Company is an agent of Penn
National, such that its actions would be attributable to Penn National. However, the court
declines to address this issue because even assuming arguendo that Jordan & McCallum
Company is an agent of Penn National, the court still finds that the issuance of the
certificates of insurance do not confer coverage to DRB, as discussed in detail below.
                                             15
       DRB relies upon two cases for its argument that the certificates of insurance

confer coverage by estoppel: Sumitomo Marine & Fire Ins. Co. of Am. v. S. Guar. Ins.

Co. of Georgia, 337 F. Supp. 2d 1339 (N.D. Ga. 2004) and Marlin v. Wetzel Cty. Bd. of

Educ., 569 S.E.2d 462, 472 (W. Va. 2002). Because neither case analyzes the issue of

the certificates’ disclaimers, the court finds these cases unconvincing.

       In Sumitomo, the court held that an insurer was estopped from denying coverage

to a supposed additional insured where the insurer’s agent issued the supposed additional

insured certificates of insurance indicating that coverage existed. 337 F. Supp. 2d at

1355–56. The court reasoned that the insurer’s agent had both actual and apparent

authority from the insurer to issue the certificates and that the supposed additional

insured reasonably relied thereon. The court reasoned that although a certificate of

insurance is generally regarded as mere evidence of coverage, certificates in the

construction context are used by general contractors as evidence that they are covered

under their subcontractor’s CGL policy. Without a certificate, the court posited, a

general contractor would not permit its subcontractor to perform work. Therefore, the

court found the general contractor’s reliance on a certificate of insurance reasonable.

       The court in Marlin, applying the same concepts to West Virginia law, stated:

       a certificate of insurance is evidence of insurance coverage, and is not a
       separate and distinct contract for insurance. However, because a certificate
       of insurance is an insurance company’s written representation that a
       policyholder has certain insurance coverage in effect at the time the
       certificate is issued, the insurance company may be estopped from later
       denying the existence of that coverage when the policyholder or the
       recipient of a certificate has reasonably relied to their detriment upon a
       misrepresentation in the certificate.

569 S.E.2d at 472–73. Neither of the cases on which DRB relies analyzed the issue of

the certificates’ disclaimers beyond a passing reference, Sumitomo, 337 F. Supp. 2d at

                                             16
1355 (stating only, “[d]efendants then point out that the Certificates of Insurance also

expressly included a disclaimer that they are for information purposes only and do not

amend the respective policies of insurance. The parties have not submitted any binding

authority squarely on point.”), and this court cannot ascertain the nature or scope of the

disclaimers that were present in those cases. As such, neither case gives the court reason

to find that DRB’s reliance on the certificates of insurance was reasonable in the face of

the clear and conspicuous disclaimers printed upon each. Therefore, the court finds that

the certificates of insurance did not confer additional insured coverage to DRB through

estoppel.

       C. Penn National’s Failure to Provide DRB with a Copy of the Policy

       Additionally, DRB argues that Penn National cannot rely upon a policy provision

to exclude it from coverage when it did not produce a copy of the policy to DRB. This

argument is unconvincing, as are the cases DRB cites in support. DRB argues that “the

Penn National Defendants [] cannot rely upon policy exclusions when [the exclusions]

have not been communicated to [DRB].” ECF No. 159 at 12. As an initial matter, the

court points out that the Penn National Policy does not exclude DRB from coverage by

means of an exclusion to the policy. An exclusion is an area of coverage that the insurer

removes from a policy that would otherwise be covered by the policy. See

EXCLUSION, Black’s Law Dictionary (11th ed. 2019). The Penn National Policy,

conversely, never extended coverage to DRB with respect to Marcinak’s work on the

Foxbank project in the first place. Thus, DRB’s lack of insurance coverage is not the




                                             17
result of an exclusion. The cases on which DRB relies suffer from a similar fatal flaw

and miss the mark.6

       In each of the cases on which DRB relies, an insurer failed to provide a copy of

the policy to its insured. Instead, the insured held a certificate of insurance. Under those

circumstances those courts found that the certificates held by the insureds controlled over

exclusions found in the policy, to which the insureds did not have access. The present

circumstances are different. Here, the question is whether DRB is an insured at all, not

whether a certain occurrence is covered or excluded under the policy. Further, unlike the

plaintiffs in those cases, the court has determined that DRB is not an insured with respect

to the Penn National Policy. It would make little sense for the court to hold that Penn

National was required to provide a copy of the Penn National Policy to DRB, a third

party who the court has found is not covered under the Penn National Policy. The

doctrine employed by these cases is plainly inapplicable to the case at hand. Therefore,

the court rejects this argument.

       In sum, the court denies DRB’s motion for partial summary judgment because

DRB is not entitled to coverage as an additional insured to the Penn National as a matter

of law. As such, the court grants Penn National’s motion for summary judgment with

respect to DRB’s declaratory judgment claim.




       6
         In support of its argument, DRB cites to: Brown Mach. Works & Supply Co. v.
Ins. Co. of N. Am., 659 So. 2d 51, 56 (Ala. 1995); Moore v. Energy Mut. Ins. Co., 814
P.2d 1141, 1144 (Utah Ct. App. 1991); and J. M. Corbett Co. v. Ins. Co. of N. Am., 357
N.E.2d 125, 128 (Ill. App. 1976). Because each case suffers from the same fatal flaw, the
court discusses them together.
                                             18
       D. DRB’s Remaining Claims

       Having resolved the legal issues put before it, the court must now determine the

practical effect of its findings. By way of clarification, DRB and Penn National have

both filed motions for summary judgment. DRB’s motion requests summary judgment

solely on its declaratory judgment claim, which asks the court to find that Penn National

has a duty to defend and indemnify DRB in the underlying lawsuit. Penn National’s

motion, on the other hand, asks the court to grant summary judgment “with regard to

DRB’s claims against it.” ECF No. 118 at 1. Despite posturing its motion as one for

summary judgment on all of DRB’s claims, Penn National only makes substantive

arguments with respect to DRB’s declaratory judgment claim, regarding Penn National’s

alleged duty to defend. Penn National does not specifically request summary judgment

on DRB’s other claims for bad faith, indemnification, or promissory estoppel. Nor does

Penn National’s motion explicitly address these claims.

       However, this order’s analysis into DRB’s declaratory judgment claim has

required the court to determine issues that are part and parcel to DRB’s promissory

estoppel claim. Specifically, this order has found that Penn National is not estopped from

denying coverage to DRB because DRB’s reliance on the certificates of insurance was

unreasonable as a matter of law. This finding goes to the very heart of DRB’s

promissory estoppel claim. “The elements of promissory estoppel are (1) an

unambiguous promise by the promisor; (2) reasonable reliance on the promise by the

promisee; (3) reliance by the promisee was expected by and foreseeable to the promisor;

and (4) injury caused to the promisee by his reasonable reliance.” N. Am. Rescue Prod.,

Inc. v. Richardson, 769 S.E.2d 237, 241 (S.C. 2015) (citing Davis v. Greenwood Sch.



                                            19
Dist. 50, 634, 620 S.E.2d 65, 67 (S.C. 2005)). DRB’s claim for promissory estoppel

cannot stand because this order finds that its reliance on the certificates of insurance was

not reasonable. Therefore, the court’s finding renders the claim untenable.

        Next, the court turns to DRB’s bad faith claim. “The elements of a bad faith

refusal to pay action are (1) the existence of a contract of insurance between the parties;

(2) refusal by the insurer to pay benefits due under the contract; (3) resulting from the

insurer’s bad faith or unreasonable action; and (4) causing damage to the insured.”

Crossley v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 396–97 (S.C. 1992). “But if

there is a reasonable ground for contesting a claim, there is no bad faith.” Helena Chem.

Co. v. Allianz Underwriters Ins. Co., 594 S.E.2d 455, 462 (S.C. 2004) (quoting Crossley

v. State Farm Mut. Auto. Ins. Co., 415 S.E.2d 393, 397 (S.C. 1992) (internal quotation

marks omitted). This order finds that DRB is not entitled to coverage as an additional

insured to the Penn National Policy. Therefore, Penn National clearly had reasonable

grounds for its refusal to provide defense and indemnification. Thus, DRB’s claim for

bad faith fails.

        As such, the court finds itself at a procedural fork in the road7 and must choose

between the lesser of two evils. The court must either grant summary judgment on

DRB’s claims of promissory estoppel and bad faith in favor of a party who did not

explicitly request it or deny summary judgment and send legally untenable claims to a

jury. The court determines that the latter is the greater evil, so it proceeds with the

former. Thus, because the court’s findings necessitate it, the court grants summary




        7
            As the sagacious Yogi Berra once said, “When you come to a fork in the road,
take it.”
                                              20
judgment in favor of Penn National with respect to DRB’s claims for promissory estoppel

and bad faith.

       The same cannot be said for DRB’s remaining claim for indemnification /

contribution. Although the court is unsure of the nature or validity of the indemnification

DRB seeks—be it contractual or equitable—the court is unwilling to grant summary

judgment on a claim that may be viable in favor of a party who has not explicitly

requested it. Without such a request or findings that necessitate summary judgment, the

court declines to consider DRB’s claim for indemnification / contribution at present and

denies Penn National’s motion for summary judgment with respect to the same.

       E. The Sloan Doctrine

       Finally, Penn National argues that DRB is precluded from all recovery based on

the Sloan doctrine.8 See Sloan Const. Co. v. Cent. Nat. Ins. Co. of Omaha, 236 S.E.2d

818 (S.C. 1977). The Sloan doctrine holds that:

       where two companies insure the identical risk and both policies provide for
       furnishing the insured with a defense, neither company, absent a contractual
       relationship, can require contribution from the other for the expenses of the
       defense where one denies liability and refuses to defend. The duty to defend
       is personal to both insurers; neither is entitled to divide the duty.

Id. at 820. Under the Sloan doctrine, if an insured receives a full defense from one

insurer in an underlying lawsuit, it may not seek contribution or indemnification from

another insurer who refused to defend. According to the well-reasoned logic of the Sloan




       8
         While Penn National applies its other arguments solely to DRB’s declaratory
judgment claim, it argues that under the Sloan doctrine, “Plaintiffs[’] claims for recovery
against Penn National must fail . . . .” ECF No. 140 at 19. Therefore, the court will
construe this argument as applying to each of DRB’s claims, including its claim for
indemnity / contribution, even though Penn National fails to explicitly so state.
                                            21
court, in South Carolina, an insured who receives a full defense from one insured is not

injured by its other insurer’s failure to defend.

       Here, Penn National argues that DRB is barred from all recovery in this case

because DRB “has been provided a full and complete defense by [its] respective

insurance carriers since as early as April 2015.” ECF No. 140 at 19. However, Penn

National has presented no evidence to support its allegations, aside from an answer to an

interrogatory in which DRB states that has incurred significant expenses in its defense of

the underlying lawsuit and has only been reimbursed a portion of those expenses by its

insurance carrier. In response, DRB argues that it has, in fact, not been provided with a

full defense and that the Sloan doctrine is inapplicable.9 The court agrees and declines to

grant summary judgment based upon such limited and tenuous evidence. Therefore, the

court rejects Penn National’s argument.

       In sum, after the court’s resolution of the instant motions, DRB’s indemnification

/ contribution claim survives and will proceed to trial; DRB’s declaratory judgment,

promissory estoppel, and bad faith causes of action are resolved on summary judgment in

favor of Penn National.




       9
         DRB also claims that its primary insurer did not indemnify it for a significant
period of time after the Dickerson lawsuit was filed. As a result, DRB claims, its primary
insurer did not tender a full and complete defense and it incurred significant damages.
                                              22
                                 IV. CONCLUSION

       For the foregoing reasons the court DENIES plaintiffs’ motion for summary

judgment, and GRANTS defendant’s motion with respect to plaintiffs’ first, second, and

fourth causes of action and DENIES defendant’s motion with respect to plaintiffs’ third

cause of action.

       AND IT IS SO ORDERED.




                                     DAVID C. NORTON
                                     UNITED STATES DISTRICT JUDGE

April 3, 2020
Charleston, South Carolina




                                           23
